 1                                                DISTRICT JUDGE JOHN C. COUGHENOUR
                                                  MAGISTRATE JUDGE S. KATE VAUGHAN
 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 8                                 AT SEATTLE
 9   TIMOTHY MARTIN,                                   NO. C20-0311-JCC-MAT
10                           Plaintiff,                ORDER ON THE STIPULATED
                                                       MOTION TO MODIFY
11         v.                                          DEADLINES
12   WASHINGTON STATE                                  (PROPOSED)
     DEPARTMENT OF CORRECTIONS,
13   et al.
14                           Defendants.
15                                            ORDER

16         Based on the stipulation of the parties, the Court ORDERS:

17         1.     The stipulation of the parties is GRANTED;

18         2.     The deadline for the disclosure of experts is September 17, 2021;

19         3.     The deadline for Rebuttal Expert Witness disclosure is October 8, 2021;

20         3.     The deadline for Motions related to discovery is October 18, 2021;

21         4.     The deadline for non-expert discovery to be completed is November 19, 2021;

22         5.     The deadline to file and serve any dispositive motion is December 17, 2021;

23         6.     The deadline for the settlement conference is January 17, 2022;

24         7.     This deadline to hold Mediation is February 14, 2022;

25         8.     The deadline for Motions in Limine is March 19, 2022;

26         9.     The deadline for an Agreed Pretrial Order is April 3, 2022;



     ORDER ON THE STIPULATED                       1               ATTORNEY GENERAL OF WASHINGTON
                                                                           Corrections Division
     MOTION TO MODIFY DEADLINES                                              PO Box 40116
     NO. C20-0311-JCC-MAT                                                Olympia, WA 98504-0116
                                                                             (360) 586-1445
 1          10.      The deadline for Trial Briefs is April 8, 2022;
 2          11.      The deadline for Jury Trial is April 18, 2022 or as scheduled by the Court.
 3          IT IS SO ORDERED this 9th day of July 2021.
 4

 5                                                         A
 6                                                         S. KATE VAUGHAN
                                                           United States Magistrate Judge
 7

 8
     Presented by:
 9
     ROBERT W. FERGUSON
10   Attorney General

11
     s/ Aaron Williams______________                       7/8/2021
12   Aaron Williams, WSBA #46044                           DATE
     Aaron.Williams@atg.wa.gov
13   Attorney for Defendants

14
     Kahrs Law Firm, P.S.
15   The Law Office of Dan N. Fiorito III

16   s/ Michael Khars__________________                    7/8/2021________
     Michael Kahrs, WSBA #27085                            DATE
17   mike@kahrslawfirm.com
     Dan Fiorito, WSBA #34009
18   dan@danfiorito.com
     Attorneys for Plaintiff
19

20

21

22

23

24

25

26



     ORDER ON THE STIPULATED                           2               ATTORNEY GENERAL OF WASHINGTON
                                                                               Corrections Division
     MOTION TO MODIFY DEADLINES                                                  PO Box 40116
     NO. C20-0311-JCC-MAT                                                    Olympia, WA 98504-0116
                                                                                 (360) 586-1445
